NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SEIRUS INNOVATIVE ACCESSORIES, INC.,
Plaintiff-Appellant,

V.

GORDINI U.S.A., INC.,
Defendant-Appellee.

2012-1403 .

Appeal from the United States Distric:t Court for the
Southern District of California in case n0. 10-CV-0892,
Judge Marilyn L. Huff.

ON MOTION

ORDER

The parties jointly move for an extension of time, un-
til October 17, 2012, for Seirus to file its initial brief, for
an extension of tirne, until Novernber 17, 2012, for
Gordini to file its response brief, for an extension of time,
until December 10, 2012, for Seirus 'to file its reply brief,
and for an extension of time, until December 17 , 2012, to
file the appendix. Gordini U.S.A., Inc. also moves without

SEIRUS INNOVATIVE ACCESSORIES V. GORDINI U.S.A., INC. 2
opposition to remove Gordini Canada, lnc. in its entirety
from this appeal.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) The motion for an extension of time is granted

(2) The motion to revise the caption is granted The
revised official caption is reflected above. `

FOR THE COURT

A| 19 06 2012 /S/ Jan Hprb@.ly
Date J an Horbaly
Clerk -

cc: Matthew D. Murphey, Esq.
Kenneth F. Florek, Esq.

321

E FEDEHAL C!RCU|T

u,s.rgounl‘tii%w»=on

AUG 06 201?_

JAN HURBALY
CLERK